Citation Nr: 1545236	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  08-39 482	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for psoriatic arthritis, currently evaluated as 20 percent disabling prior to October 29, 2011, and 40 percent disabling since then.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 1958 and from June 1958 to September 1974.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued the 20 percent rating in effect for the psoriatic arthritis.  The Veteran filed a Notice of Disagreement (NOD) in June 2008.  The RO issued a Statement of the Case (SOC) in December 2008.  In December 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In his December 2008 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In October 2015, the Veteran withdrew his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

The RO issued another rating decision in May 2013, which increased the disability rating for the psoriatic arthritis to 40 percent, retroactively effective from October 29, 2011.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In response to a June 2008 rating decision that granted service connection for neuropathy of the feet and assigned noncompensable (0 percent) disability ratings, the Veteran filed a NOD appealing the noncompensable disability ratings.  The Veteran specifically requested only compensable disability ratings for his feet.  A subsequent December 2008 rating decision granted 10 percent disability ratings for each service-connected foot.  The RO found this grant to be a full grant of the appeal as the Veteran specifically limited his appeal to a compensable disability rating.  See AB, 6 Vet. App. at 38-39.  The Veteran did not appeal.

In October 2011, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  However, a subsequent May 2013 rating decision granted that claim.  The Veteran did not appeal the effective date assigned.  Therefore, that claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal in an October 2015 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


